Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 06, 2016

The Court of Appeals hereby passes the following order:

A16A0658. MALLIE J. SECKINGER, et al. v. BISUN PROPERTIES, LLC.

      Bisun Properties, LLC filed a dispossessory action against Mallie J. Seckinger
and Sally A. Seckinger in magistrate court. Following an adverse ruling, Mallie
Seckinger appealed to superior court, which granted Bisun Properties’ motion for
judgment on the pleadings. Seckinger filed this direct appeal from the superior
court’s order. We lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Seckinger was required to follow the discretionary appeal procedures to
obtain review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor
Mtg. Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). His failure to do so
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            01/06/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.